  8:18-cv-00390-LSC-SMB Doc # 39 Filed: 03/22/19 Page 1 of 4 - Page ID # 257



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA
                                           )
JAMES SEVELA, as Personal                  ) Case No. 8:18-cv-390
Representative of the Estate of            )
BRYCE J. BOLEN, deceased,                   ) PLAINTIFF’S NOTICE OF
on behalf of                               ) SUBSEQUENT AUTHORITY
himself and all others similarly situated, ) REGARDING
                                           ) DEFENDANTS’ MOTION
                                           ) TO STAY
                    Plaintiff,             )
vs.                                        )
                                           )
KOZENY & MCCUBBIN, L.C., et al.,           )
                                           )
                    Defendants.            )
                                           )


     Defendants previously filed a Motion for Judgment on the pleadings and

Alternative Motion to Stay. (Filing No. 25) The basis for the Motion to Stay was

the pending Supreme Court decision in the case, Obduskey v. McCarthy &

Holthus, LLP, v. Wells Fargo, 879 F.3d 1216, 1221 (10th Cir. 2018). The United

States Supreme Court has now issued a ruling found at Obduskey, ___ S.Ct._____,

2019 WL 1264579 (March 20, 2019) in which the United States Supreme Court’s

decision turns on the finding that “here we assume that the notices sent by

McCarthy were antecedent steps required under state law to enforce a security

agreement.” Id. at *7.

   Such is not the case here. Under Nebraska Law, a consumer who obtains a loan

for his or her house signs a promissory note, which states the monetary terms of

                                         1
  8:18-cv-00390-LSC-SMB Doc # 39 Filed: 03/22/19 Page 2 of 4 - Page ID # 258



the loan, and is secured by a deed of trust on their property. The house becomes

collateral for the loan. Here, K&M’s letter (Filing No. 11-1) was only directed

toward collecting payment of money on the promissory note. Defendants’ letter

was not a required precursor to foreclose on the Deed of Trust in Nebraska.

Neb.Rev. Stat. § 76-1006 requires:


      The trustee or the attorney for the trustee shall first file for record in
      the office of the register of deeds of each county wherein the trust
      property or some part or parcel thereof is situated a notice of default
      identifying the trust deed by stating the name of the trustor named
      therein and giving the book and page or computer system reference
      where the same is recorded and a description of the trust property,
      containing a statement that a breach of an obligation for which the
      trust property was conveyed as security has occurred, and setting forth
      the nature of such breach and of his or her election to sell or cause to
      be sold such property to satisfy the obligation;


The K & M letter does not meet those requirements, was not a notice of default,

and was not filed in the Douglas County Register of Deeds and therefore does not

come under the purview of the Obduskey case. K&M’s letter (Filing No. 11-1) is

an attempt to collect a monetary debt outside of foreclosure.

 For that reason, the Court should deny the stay and the Motion for Judgment on

the pleadings.




                                          2
  8:18-cv-00390-LSC-SMB Doc # 39 Filed: 03/22/19 Page 3 of 4 - Page ID # 259



                                    James Sevela, as Personal Representative
                                    of the Estate of Bryce J Bolen, Plaintiff,

                                     By: /s/Pamela A. Car
                                     Pamela A. Car #18770
                                     Car & Reinbrecht, P.C., L.L.O.
                                     2120 South 72nd St, Ste. 1125
                                     Omaha, NE 68124
                                     (402) 391-8484 Telephone
                                      (402) 391-1103 Facsimile
                                      E-mail: pacar@cox.net


                                       O. Randolph Bragg
                                       Horwitz, Horwitz& Associates
                                       25 East Washington Street, Suite 900
                                       Chicago, IL 60602
                                       (312) 372-8822
                                       (312) 372-1673 - Fax
                                       rand@horwitzlaw.com
                                       ATTORNEYS FOR THE PLAINTIFF
                                       AND PUTATIVE CLASS


                                 Certificate of Service
       I hereby certify that on March 22, 2019, I electronically filed the foregoing
with the Clerk of the Court, using the CM/ECF system, which will send
notification of such filing to the following:

Ryan K. Forrest
Casey C. Cira


Joshua Dickinson

     And I certify that I have mailed by United States Postal Service the
document to the following non CM/ECF participants: N/A

                                   By: /s/ Pamela A. Car


                                          3
8:18-cv-00390-LSC-SMB Doc # 39 Filed: 03/22/19 Page 4 of 4 - Page ID # 260




                                    4
